Order filed September 21, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00365-CV
                                   ____________

              IN THE INTEREST OF S.I.O., A MINOR CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-46284

                                    ORDER

      The brief of appellant S.I.O., the father of the child at issue in this case, was
due September 11, 2017. No brief or motion for extension of time has been filed.

      Unless S.I.O. files a brief with this court on or before October 11, 2017, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM